Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boek (WO2014055840, rejection using corresponding English document US PUB 20150291468) as applied to claim 1 above, in view of any one of (US Pub 20140243183), (USPub 20090162608), (US Pub 20060171033) or (US Pub 20090062102).
Regarding claims 1 and 3: Boek teaches a laminated glass article comprising a glass core having a CTE, and a glass clad layer directly fused to the glass core (see abstract, Figures, 0024, 0025, 0028).
	The glass clad can comprise a composition having SIO2, Al2O3, R2O which comprises Li2O and Na2O, RO, a ratio and Na2O content falling within the ranges claimed (see Table 1) and can include a major crystalline phase of Li2Si2O5 (see 0031).  The glass clad can be made to have a have a CTE within the range claimed (see CTE’s of Table 1 and discussion of the CTEs being lowered to 60x10-7 in par 0031) and the CTE will be less than the CTE of the core (0028).
Although Boek fails to teach the presence of TiO2, ZrO2 or P2O5, Boek does not exclude such requirements either and instead, only generally teaches their glass clad composition being a Li2O-Al2O3-SiO2 containing glass to nucleate lithium disilicate wherein their glass is made photosensitive.
	As ‘183 and ‘608, who each similarly teach Li2O-Al2O3-SiO2 containing glasses to nucleate lithium disilicate, disclose that up to 3wt% TiO2 can be added to such glasses as nucleating agents (see 0019-0020 in ‘183 and abstract, 0095 in ‘608), ‘033, who similarly teaches Li2O-Al2O3-SiO2 containing glasses to nucleate lithium disilicate, disclose that up to 5 or even up to 3wt% TiO2 can be added as desired to obtain a photosensitive composition (see entire disclosure and 0153 in ‘033) and ‘102, who similarly teaches Li2O-Al2O3-SiO2 containing glasses to nucleate lithium disilicate, disclose that >0.01-2wt% TiO2 can be added in order to tune photosensitivity (see abstract, 0009, 0022), it would have been obvious to one having ordinary skill at the time of invention to modify Boek to include the TiO2 content in any one of ‘183, ‘608, 
Regarding claims 4 and 5: Boek including the above range(s) of TiO2 together with their disclosed ranges (see Boek Table 1 and 0034) will provide for amounts of TiO2, in mol %, meeting claim 5 as well as ratios meeting that of claim 4.
Regarding claim 12: Although Boek’s examples and disclosure do not explicitly disclose Li2O content in a range from about 1mol% to about 10mol% as claimed, Boek does teach that their Li2O content can be about 12mol% (0034) which will at the very least be considered to be so close to the claimed range to render it obvious. Specifically, as the term “about” has been held by the courts to include values slightly higher and lower than a range (MPEP 2144.05), the claimed “about 10mol% will be considered to allow for values slightly higher than 10% (i.e. 11%) and Boek’s “about 12mol%” is considered to allow for values slightly lower than 12% (i.e. 11%). As ranges that overlap as well as ranges that are merely “close” provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within and close to Boek’s workable range (MPEP 2144.05). 
	Alternatively, in the instance Applicants argue against the above assertion, the Examiner additionally points out that although Boek’s examples and disclosure do not disclose Li2O content in a range from about 1mol% to about 10mol% and instead, suggests higher amounts of about 12mol% to about 18mol% (see Table 1 and 0034), Boek does not appear to limit Li2O content to the high amounts. Specifically, Boek merely states “Exemplary photosensitive glasses are provided in Table 1” (see 0032) 
In the instant case, Boek glass is a Li2O-Al2O3-SiO2 containing glass to nucleate lithium disilicate.
	As ‘183, who each similarly teach Li2O-Al2O3-SiO2 containing glasses to nucleate lithium disilicate, disclose that about 4.3 to about 6.5wt% Li2O is desirable in such glasses (see 0020 in ‘183), ‘608 who each similarly teach Li2O-Al2O3-SiO2 containing glasses to nucleate lithium disilicate disclose that about 5 to about 12wt% Li2O is desirable in such glasses (see 0022 and 0080 in ‘608), and 033’, who similarly teaches Li2O-Al2O3-SiO2 containing glasses to nucleate lithium disilicate, disclose that 0-15wt% Li2O is desirable in such glasses (see 0040 in ‘183), it would have been obvious to one having ordinary skill at the time of invention to modify Boek to include Li2O in any of the amounts taught in the art to obtain a desirable glass nucleating a lithium disilicate phase. 
	Boek including the above range(s) of Li2O together with their disclosed ranges (see Boek Table 1 and 0034) will provide for amounts of Li2O in mol % meeting the claimed range. 


Response to Arguments
Applicant’s arguments filed February 28, 2022 have been considered but not persuasive. The arguments are summarized below.
Applicants initially argue against the combination of Boek with ‘102 because although ‘102 may teach TiO2 to tune sensitivity of crystalline glass and acknowledge lithium disilicate as a crystalline phase, 102’ teaches away from the claimed invention because ‘102’s ability to tune photosensitivity with TiO2 is achieved with a preference for crystalline glass in which lithium metasilicate is the crystalline phase and not lithium disilicate. As such, one having ordinary skill producing lithium disilicate would not be driven to include TiO2.
This is not persuasive. While the Examiner agrees that ‘102 does make preference for lithium metasilicate, this is merely a preferred embodiment of the references and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). In the instant case, although ‘102’s gives preference to the production of lithium metasilicate, this in no way negates that fact that ‘102 clearly suggests that the crystalline phase that can be produced in the TiO2 containing crystalline glass can instead be lithium disilicate (see the “or” in the “and/or” in par. 0022). As such, one having ordinary skill producing lithium disilicate crystalline glass as in Boek would have been driven to include TiO2 for tuned sensitivity. 
Applicants argue against the combination of Boek with ‘183, ‘608 and ‘033 because they assert that there would have been no reasonable expectation of success in doing so as none of ‘183, ‘608 and ‘033 provide a reasonable expectation that 
In supporting their argument, Applicants assert that ‘608 is completely silent as to photosensitivity, ‘183 only discloses photosensitizers with nothing to conclude it being sufficient to induce nucleation as required by Boek and even teaches embodiments without TiO2 and ZrO2 and ‘033, although teaching a photosensitive composition, does not teach TiO2 as a nucleating agent or any function of TiO2 with nucleation and does not teach such a TiO2 specifically with lithium disilicate but instead, teaches NaHal or lithium disilicate or lithium metasilicate. 
This is not persuasive. Initially the Examiner notes that Applicants’ arguing that any modification of Boek’s composition that would replace their crystallization with a different form would change the principle operation intended by Boek is merely a conclusion without any support. Additionally, it is noted that although Boek does disclose a photosensitive composition wherein light is used to crystallize, the principle operation intended in Boek is not actually the method of crystallizing by light as argued but instead, it is the use of a photosensitive composition having lithium disilicate crystals grown therein. As it is well known in the art that photosensitive compositions having lithium disilicate crystals grown therein can be made other ways such as with heat and nucleating agents instead of light (see for example, ‘183 par. 0020 and especially, photosensitive glass Example 2 as evidence), it is not seen to change the principle 
Further, regarding the argument that ‘608 is completely silent as to photosensitivity, the Examiner draws attention to the Tables therein that do allow for glass compositions including CeO2 which is known in the art as a photosensitizer. As such, contrary to Applicants arguments, photosensitive compositions are implicit therein. Additionally, ‘608’s clearly teaches that those compositions can also include TiO2 as a nucleating agent for growing lithium disilicate (see 0095). Given that Boek’s intended purpose is a composition that is photosensitive with lithium disilicate grown therein, it being previously mentioned that its known in the art that photosensitive compositions can grow lithium disilicates with heat and nucleating agents instead of UV as taught by Boek and ‘608 clearly teaches compositions that can have photosensitivity and have lithium disilicates grown therein with the use of TiO2 nucleating agents, there would have been a reasonable expectation of success for using TiO2 nucleating agents in Boek to grown lithium disilicate. 
Regarding the argument that ‘183 only discloses photosensitizers with nothing to conclude it being sufficient to induce nucleation as required by Boek and even teaches embodiments without TiO2 and ZrO2, this is not persuasive. Initially, it appears Applicants are first arguing that there is nothing in ‘183 to conclude their photosensitive glass composition being enough to induce nucleation by light as required by Boek but as mentioned previously, the principle operation intended in Boek is not actually the method of crystallizing by light but instead, it is merely the use of a photosensitive composition having lithium disilicate crystals grown therein. As such, regardless of 
Instead, ‘183 only has to teach a photosensitive composition that can grow lithium disilicate. As ‘183 shows that it is well known in the art that photosensitive compositions having lithium disilicate crystals grown therein can be made other ways such as with heat and nucleating agents instead of light as in Boek (see for example, ‘183 par. 0020 and especially, photosensitive glass Example 2 as evidence) and suggests such compositions taught therein can include TiO2 as nucleating agents, it would have been obvious to one having ordinary skill at the time of invention to modify Boek’s photosensitive glass with TiO2 as a nucleating agent to grow lithium disilicate with a reasonable expectation of success.   
Regarding the argument that ‘033, while teaching a photosensitive composition, does not teach TiO2 as a nucleating agent or any function of TiO2 with nucleation and does not teach such a TiO2 specifically with lithium disilicate but instead, teaches NaHal or lithium disilicate or lithium metasilicate, this is not persuasive. Initially, the reference does not have to teach TiO2 functioning as “nucleating agent” but instead, only has to teach the presence of TiO2. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, even if ‘033 does not explicitly disclose the TiO2 as a “nucleating agent”, it is noted that TiO2 is well known in the art as a nucleating agent. Additionally, although Applicants are arguing that ‘033 teaches NaHal or lithium disilicate or lithium metasilicate, ‘033’s listing clearly 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/   Primary Examiner, Art Unit 1784